CLYDE "ED" SNIFFEN, JR.
ACTING ATTORNEY GENERAL

Matthias R. Cicotte (Alaska Bar No. 0811065)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Ste. 200
Anchorage, AK 99501
Telephone: (907) 269-5190
Facsimile: (907) 258-0760
Email: matthias.cicotte@alaska.gov

Attorney for State of Alaska

                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )   Case No.: 3:20-cr-00012-TMB-DMS-3
                                              )
KEVIN GLOVER, et al,                          )
                                              )   DECLARATION OF JEREMEY
               Defendants.                    )   HOUGH

         I, Jeremy Hough, declare under penalty of perjury that the following is true and

correct:

         1.    I am the Director of Institutions for the Department of Corrections

(“DOC”) of the State of Alaska. My answers to the court’s remaining questions for DOC,

after the most recent hearing regarding attorney and discovery access for federal inmates,

are set forth below.

         2.    “How many segregation cells are used in quarantine both at ACC east and

west?"



     Case 3:20-cr-00012-TMB-DMS Document 120 Filed 09/08/20 Page 1 of 4
       As of today, 96 housing cells are used for quarantine in ACC East’s general

population areas. The total in ACC West fluctuates daily, but currently the total is nine

booking cells and nine maximum segregation cells. We can accommodate more if the

number of intakes rises.

       3.     “And how many rooms in both facilities provide private attorney calls?"

       There are six private attorney call rooms; two west and four east. These were

previously the attorney contact visitation rooms. The hours of operation are 8 AM-9 PM

Monday-Friday and 9 AM-5 PM Saturday and Sunday. They are not being used to

capacity.

       4.     How many discovery computers are available? Where they are located?

       There are eight non-networked discovery computers currently set up. They are

split evenly between ACC East and ACC West. More have been purchased, and when

brought on line will make a total of sixteen.

       There are two additional video conference attorney computers for the review of

discovery, one each in ACC West and ACC East. DOC has purchased more and is in the

process of setting them up. When they are brought on line, the total of such computers

will be twelve.

       There are five additional Polycom units that the court allows attorneys to use on a

case by case basis for review of discovery. These are split between east and west. There

is a sixth that is currently inoperable, but it is expected that the Courts will get it back on




USA v. Glover, et al.                                 Case No. 3:20-cr-00012-TMB-DMS-3
Declaration of Jeremy Hough                                                   Page 2 of 2

     Case 3:20-cr-00012-TMB-DMS Document 120 Filed 09/08/20 Page 2 of 4
line soon. Once the sixth Polycom is back on line, there will be three each in ACC East

and ACC West.

       5.      How many are in a room with more than one computer? And where we

have this protective order problem, how many are connected to printers?

       All discovery is viewed in private rooms. The law libraries are shut down to one

offender at a time for discovery review. There are no discovery computers with the

ability to print.

       6.      The number of inmates and the number of federal inmates at both ACC east

and west.

       There are 59 federal inmates in ACC East and 57 in ACC West.

       7.      The number of phones in the phone banks and how close together are they?

       This is a difficult question to answer because DOC does do not keep this

information on hand, and it is not standardized. However, within ACC, the most common

scenario is that there are four phones to a bank, and they are separated by a barrier

approximately 2 feet from each other. Because of the proximity of the phones and the

openness of the setting, DOC does not believe that the phone banks are suitable for

attorney calls that an inmate wishes to keep confidential.

       8.      Are the new computers that are being brought on-line adequate for the

number of people who may be trying to use them?

       Even without the new computers being brought online, the current set of

computers are not being used to capacity, and have a considerable amount of capacity


USA v. Glover, et al.                                Case No. 3:20-cr-00012-TMB-DMS-3
Declaration of Jeremy Hough                                                  Page 2 of 2

      Case 3:20-cr-00012-TMB-DMS Document 120 Filed 09/08/20 Page 3 of 4
remaining, with regard to available time slots. The new computers will add to that

capacity. While it is impossible to say for certain whether the new capacity will be

adequate to meet an increase in requests for use, DOC has added what it has estimated

will be an adequate number of computers for inmates to review discovery and meet with

counsel.

       9.     The above is true to the best of my knowledge.


                                          By:    ____________________         09/08/2020
                                                                              _______
                                                 Jeremy Hough                 Date


Declarations have the same legal force as affidavits. 28 U.S.C. § 1746.

Certificate of Service
I hereby certify that on September 8, 2020, I caused the foregoing to be electronically
filed with the Clerk of Court, United States District Court for the District of Alaska using
the CM/ECF system. All participants in this case are registered CM/ECF users and will
be served by the district’s CM/ECF system. The foregoing Declaration of Jeremy
Hough was served electronically on:

Allison O’Leary
United State’s Attorney’s Office                 Mike Moberly
222 W. 7th Avenue, #9, Room 253                  Hozubin, Moberly & Associates
Anchorage AK 99513                               711 M Street, Suite 2
Allison.OLeary@usdoj.gov                         Anchorage AK 99501
                                                 mike@akdefenselaw.com
Gary Colbath
Federal Public Defender                          Lance C. Wells
for the District of Alaska                       Law Office of Lance Wells
425 G. Street, Suite 800                         733 West Fourth Avenue, Suite 308
Anchorage AK 99501                               Anchorage, AK 99501
gary_colbath@fd.org                              lwells@gci.net


/s/Cassidy R. White
Cassidy R. White, Law Office Assistant II

USA v. Glover, et al.                               Case No. 3:20-cr-00012-TMB-DMS-3
Declaration of Jeremy Hough                                                 Page 2 of 2

     Case 3:20-cr-00012-TMB-DMS Document 120 Filed 09/08/20 Page 4 of 4
